                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                  No. S:18-CR-4S7-D
                                  No. S:20-CV-69S-D


JOSHUA AARON DAVIS,                           )
                                              )
                          Petitioner,         )
                                              )
                   v.                         )                      ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                          Respondent.         )


         Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing § 225S

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule S, Rules

Governing § 225S Proceedings, orto make such other response as appropriate to the above-captioned

§ 225S Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days ofthe filing of this

order.

         SO ORDERED. This~ day of January 2021.



                                                      1sc.DE Rm
                                                       United States Distri~t Judge




            Case 5:18-cr-00457-D Document 154 Filed 01/13/21 Page 1 of 1
